Mitchell, J.
The complaint shows in one count a loan by the intestate, in another a loan by the administrator of the intestate, and in each count an express promise to the plaintiff, as administrator, to pay. The plaintiff obtained at special term an order for the discovery of letters and correspondence betw’een the defendant and the intestate, and the administrator and others, relating to this transaction. The defendant on appeal admits that if the complaint relied on a promise to the intestate, the discovery would be proper, but insists that it is not proper, because the plaintiff counts on a promise to himself. The promise is to the plaintiff, but the original contract and 'the advances of money were by other parties whom the plaintiff represents, and they show the consideration that sus*390tains the promise made to the plaintiff; to show these matters, the discovery is necessary.
Order appealed from affirmed with costs.